 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1055 
In the House of Representatives, U. S.,

March 9, 2010
 
RESOLUTION 
Supporting the designation of National Robotics Week as an annual event. 
 
 
Whereas the United States has the largest number of academic and research organizations with dedicated programs focused on the advancement of robotics technology; 
Whereas robotics has matured into an all-encompassing and enabling technology that, as a pillar of 21st century American innovation, is positioned to fuel a broad array of next generation products and applications, transform our society, and become as ubiquitous over the next several decades as desktop and mobile computing technology is today; 
Whereas the emerging market for service robotics in various sectors, including healthcare, national defense, homeland security, energy, manufacturing, logistics, transportation, agriculture, education, consumer goods, and others, is expected to grow at a compound annual growth rate of nearly 20 percent over the next few years to become a worldwide $27 billion industry; 
Whereas robotics is a critical technology capable in the near term of contributing to the economic recovery by creating new jobs, increasing productivity, improving quality, and increasing worker safety, and equally capable over time of addressing the longer term labor and healthcare issues expected to result from the 40 percent increase in number of the Nation’s elderly over the next 20 years; 
Whereas robotics technology holds tremendous potential for reducing the cost of healthcare delivery, stimulating the discovery and development of new procedures and treatments for a wide variety of diseases and disorders, improving the standard and accessibility of care, providing individuals with disabilities, especially injured veterans, with greater independence and dignity, and enhancing overall patient health outcomes; 
Whereas robotics technology is proving essential to our national defense and homeland security by enabling the ongoing development and fielding of unmanned air, ground, and maritime systems that today help keep our Nation’s war-fighters and protectors out of harm’s way, and in the long run will serve as a highly effective force multiplier; 
Whereas robotics is a key transformative technology that can revolutionize American manufacturing by enabling small and mid-sized companies to cost effectively combine highly skilled workers and highly adaptable, precise, and reliable equipment to create and make high value products in high-stakes industries; 
Whereas robotics is rapidly proving to be one of the most effective, compelling, and engaging means for teaching and reinforcing fundamental science, technology, engineering, and mathematics (STEM) concepts as well as inspiring the Nation’s youth to pursue STEM-related careers thereby helping to create a highly-skilled, 21st century American workforce; 
Whereas America’s ability to maintain its leadership position and be both globally competitive and cooperative in a wide range of rapidly emerging markets is being currently challenged by other regions, including the European Union, Korea, and Japan, who have committed to making multi-billion dollar, long-term investments in further developing and commercializing robotics technology; 
Whereas there is a strong need to recognize America’s leadership in robotics technology, educate the public on robotics technology’s broad potential, growing importance, and future impact on American society, underscore the need for increased investment in robotics technology research and development, and inspire the Nation’s youth to pursue careers in robotics and other STEM-related fields; and 
Whereas the second week in April each year is designated as National Robotics Week, recognizing the accomplishments of Isaac Asimov, who immigrated to America, taught science, wrote science books for children and adults, first used the term robotics, developed the Three Laws of Robotics, and died in April, 1992: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Robotics Week (NRW) as an annual event; 
(2)encourages institutions of higher education and companies which utilize robotics technology to hold open houses during NRW to help explain the technology and its applications; 
(3)encourages science museums to organize events and demonstrations during NRW that help to educate and engage the public on the utility, importance, and impact of robotics technology; 
(4)encourages schools, clubs, and organizations to hold open houses, organize local competitions, and demonstrate student activities relating to the field of robotics technology; 
(5)encourages activities that advance the use of robotics to revolutionize the way fundamental science, technology, engineering, and mathematics (STEM) concepts are taught in the classroom and that highlight the success that robotics competitions organized by groups such as For Inspiration and Recognition of Science and Technology (FIRST) are having at inspiring students to pursue STEM-related careers; and 
(6)affirms the growing importance of robotics technology and supports all other efforts to increase national awareness of the technology and its impact on the future of the Nation. 
 
Lorraine C. Miller,Clerk.
